        Case 4:18-cv-40198-TSH Document 1 Filed 11/26/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

JAMES COWEN, JOHN COWEN and                 )
LUKE COWEN                                  )
    Plaintiffs                              )
                                            )
v.                                          )       CIVIL ACTION NO.
                                            )
MARCO LIMA, CRAIG LANDRY                    )
    Defendants                              )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                          PARTIES

1.   Plaintiff James Cowen (“James Cowen”), resides in the Town of Mendon, Worcester
     County, Massachusetts.

2.   Plaintiff John Cowen, Jr., (“John Cowen”) resides in the Town of Hopedale, Worcester
     County, Massachusetts.

3.   Plaintiff Luke Cowen, (“Luke Cowen”) resides in the Town of Hopedale, Worcester
     County, Massachusetts.

4.   Defendant Marco Lima (“Lima”), resides in the Town of Hopedale, Worcester County,
     Massachusetts.

5.   Defendant Craig Landry (“Landry”), resides in the Town of Uxbridge, Worcester County,
     Massachusetts.

                                            FACTS

6.   Each of the previous paragraphs in incorporated in this section as if fully set forth herein.

7.   At all times pertinent hereto Lima and Landry each acted as set forth herein in his
     capacity as a sworn police officer of the Town of Hopedale Police Department pursuant
     to the statutes, ordinances, and regulations of the Commonwealth of Massachusetts and
     the ordinances and regulations of the Town of Hopedale.

8.   On November 26, 2015, Lima and Landry responded to 17-19 Peace Street, Hopedale,
     Massachusetts, as a result of a reported loud domestic disturbance at that location, where
     the plaintiffs and numerous members of their extended families had gathered at the
     homes of John Cowen and of Janice Cowen – the mother of John and James – to
     celebrate Thanksgiving.


                                                1
        Case 4:18-cv-40198-TSH Document 1 Filed 11/26/18 Page 2 of 5



9.    On arrival at the location John Cowen and other family memters met Lima and Landry in
      front of the residences; the disturbance had ceased, there no violent action taking place
      and no reasonably perceptible threat of violence or of harm to any person.

10.   John Cowen explained to the officers that he and Luke Cowen, his son, had gotten into a
      heated verbal altercation, that had ended and that Luke Cowen was then in the John
      Cowen home.

11.   No one present with the officers was injured, nor was there any report to them of injury or
      of any request for medical assistance.

12.   No sounds of tumult, violence, threats, or commotion of any kind emanated from either
      the Janice Cowen Home, the John Cowen home or from the adjacent grounds.

13.   At that time and place Lima claimed he had to see Luke Cowen and that to do so he must
      enter John Cowen’s residence, and he moved toward the porch leading the residence door
      as John Cowen objected and peacefully tried to dissuade the officer from entering his
      home.

14.   At no time did Lima ask John Cowen to summon Luke Cowen outside the home.

15.   On information and belief at that time Lima had decided to arrest Luke Cowen,
      notwithstanding that there was no probable cause to do so.

16.   As John Cowen moved toward the door of his home alongside Lima while peacefully
      remonstrating with him not to enter the home, Lima used excessive and unnecessary force
      against him when without cause or legal excuse he assaulted and battered John Cowen by
      shoving him forcefully so that he fell to the ground.

17.   Immediately thereafter, at that location Landry used excessive and unnecessary force
      against John Cowen when without cause or legal excuse he assaulted and battered John
      Cowen with an electronic shocking device or Taser and arrested him.

18.   At the same time and place, when James Cowen exited the porch and approached
      peacefully while verbally questionin Lima’s use of force against John Cowen, Lima
      assaulted, tackled, battered, and injured James Cowen without legal cause or excuse when
      he grabbed Cowen by the right upper right arm with sufficient force to cause extensive
      bruising, seized him by the neck, forced him to the ground and kneed him in the back and
      injuring him in the back and the right arm.

19.   At no pertinent time was there any reasonably perceptible danger of any harm to any
      person by James Cowen or John Cowen such as would justify Lima and Landry’s uses of
      force against either of them.




                                               2
         Case 4:18-cv-40198-TSH Document 1 Filed 11/26/18 Page 3 of 5



20.   Lima falsely claimed James Cowen had grabbed him to justify his use of force against
      James.

21.   Lima and Landry both falsely reported that prior to getting shoved by Lima John Cowen
      acted in a menacing manner toward Lima.

22.   Landry falsely claimed that John Cowen lunged at and collided with Lima’s back as Lima
      was taking James Cowen to the ground just before Landry tazed John Cowen and
      handcuffed him.

23.   Lima, by falsely claiming that James Cowen had physically assaulted him, caused a
      charge of assault and battery on a police officer to be brought and prosecuted against
      James Cowen.

24.   Lima and Landry falsely and maliciously claimed that John Cowen had menaced and
      assaulted Lima and caused charges of assault and battery on a police officer, disorderly
      conduct, and resisting arrest to be brought and prosecuted against John Cowen.

25.   At the instance of Lima and Landry Luke Cowen was arrested and charged with domestic
      assault and battery, assault and battery on a police officer and resisting arrest.

26.   On September 12, 2016, the said criminal charge against James Cowen was dismissed at
      the request of the Commonwealth.

27.   The charges against John Cowen and Luke Cowen were dismissed on condition of their
      agreements to pretrial probation. Their motions to vacate those dispositions are pending
      before the Milford District Court.

                                       COUNT I
                                    Lima and Landry
                      42 USC §1983 excessive and/or unnecessary force
                              James Cowen and John Cowen

28.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

29.   By assaulting James Cowen and John Cowen as aforesaid, Lima and Landry violated the
      Cowen brothers’ rights Fourth and Fourteenth Amendments to the United States
      Constitution to be free from unreasonable seizure.

                                         COUNT II
                                      Lima and Landry
                                     Assault and Battery
                                James Cowen and John Cowen

30.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.


                                                3
         Case 4:18-cv-40198-TSH Document 1 Filed 11/26/18 Page 4 of 5




31.   By their conduct as set forth herein Lima and Landry did assault and batter John Cowen
      and Lima did assault, batter and injury James Cowen.

                                        COUNT III
                                     Lima and Landry
                     Massachusetts Civil Rights Act M.G.L. c. 12 § 11H
                             James Cowen and John Cowen

32.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

33.   By their conduct as set forth herein Lima and Landry did threaten, intimidate and/or
      coerce John Cowen, or did attempt to do so, to prevent and deter him from peacefully
      objecting to police entry into his home.

34.   By his conduct as set forth herein Lima did threaten, intimidate and/or coerce James
      Cowen, or did attempt to do so, to prevent and deter him from questioning or criticizing
      Lima’s use of force against John Cowen.

                                         COUNT IV
                                       Lima and Landry
                                         False Arrest
                                 John Cowen and Luke Cowen

35.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

36.   Lima and Landry by their conduct as set forth herein, did falsely arrest did John Cowen
      and Luke Cowen without probable cause.

37.   The charge was dismissed at the request of the Commonwealth.

                                       COUNT IV
                                    Lima and Landry
                                  Malicious Prosecution
                         James Cowen, John Cowen and Luke Cowen

38.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

39.   Lima and Landry did cause and aid, abet and support, the malicious prosecution of the
      plaintiffs on baseless criminal charges which, as to James were dismissed, and as John
      and Luke, the ultimate result of dismissal is anticipated.




                                                4
          Case 4:18-cv-40198-TSH Document 1 Filed 11/26/18 Page 5 of 5




                                   DEMANDS FOR RELIEF

     James Cowen, the plaintiff in counterclaim hereby respectfully requests the following relief
against Marco Lima, defendant in counterclaim:

1.   All compensatory damages recoverable;
2.   All punitive damages recoverable ;
3.   All attorney’s fees, costs and expenses allowable;
4.   Any and all other relief as the Court deems just and proper;

      PLAINTIFFS DEMAND A JURY TRIAL AS TO ALL CLAIMS STATED HEREIN


                                                    Respectfully submitted,
                                                    James Cowen, John Cowen, Luke Cowen
                                                    plaintiffs


                                                    /s/ Robert A. Scott
                                                    Hector E. Pineiro BBO # 555315
                                                    Robert A. Scott BBO # 648740
                                                    Law Office of Hector E. Pineiro, PC
                                                    807 Main Street
                                                    Worcester, MA 01610
                                                    Tel. (508) 770-0600

DATED: November 26, 2018




                                                5
